UNITED STATES ﻿SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act 1934 Date of Report (Date of earliest event reported): June 27, 2017 Merion, Inc. (Exact name of registrant as specified in its charter) Nevada 333-173681 45-2898504 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 9550 Flair Dr, Suite 308, El Monte CA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including areas code: (626) 448-3737 E-World USA Holding, Inc. (Former Name or Former Address, is Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On June 27, 2017, the Registrant changed its name to “Merion, Inc.” and filed the amendment to its Articles of Incorporation, which amendment is filed as Exhibit 2. Section 9—Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits. Exhibit Number Description Amendment to Articles of Incorporation to Change name. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Merion, Inc. Dated: June 28, 2017 By: /s/ Ding Hua Wang Ding Hua Wang President and Chief Executive Officer 3
